Citation Nr: 0809121	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  02-13 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esquire


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to 
September 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2003 the Board issued a decision in the case.  The 
Court of Appeals for Veterans Claims then remanded the case 
in October 2004 for additional development.  The case was 
remanded by the Board to the RO in February 2005 and July 
2007.  It is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

The competent and probative evidence preponderates against a 
finding that the veteran's lung disorder is causally related 
to his active military service.


CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a) (2007).


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed prejudicial.  VA then bears the 
burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007).

In April 2005, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the April 2005 letter 
provided to the veteran complied with requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  In addition, the November 2001 
rating decision, August 2002 SOC, November 2002 SSOC, April 
2003 SSOC, September 2006 SSOC, October 2006 SSOC, December 
2006 SSOC, and August 2007 SSOC explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence. 

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) ("appellant, through 
his counsel, demonstrated actual knowledge of the information 
and evidence necessary to establish entitlement . . . ").

In addition to the foregoing harmless-error analysis, the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a May 2007 letter that the RO sent to the 
veteran.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity of symptomatology after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The service medical records (SMRs) show that the physician's 
summary of the veteran's February 1958 Medical History Report 
notes that he had chest pain and viral pneumonia in 1951, as 
well as a lung infection in 1957.  No respiratory disorders 
were noted on the veteran's September 1959 induction 
examination.  In January 1960 he was diagnosed with an upper 
respiratory infection after he complained of a sore throat 
and trouble breathing.  He was hospitalized in February 1960 
for pneumonia.  His September 1961 Report of Medical History 
indicated that he had suffered with flu-pneumonia in January 
1959 and December 1960, and he indicated that he had never 
had shortness of breath.  It was noted in the physician's 
summary section that the veteran had occasional chest 
tightness and pleuritic-type pain, usually associated with 
upper respiratory infection.  At the veteran's September 1961 
separation examination his heart, vascular systems, lungs, 
and chest were normal.  The evidence shows that veteran 
wrote, in a January 1960 letter to his family, that it was 
difficult to keep the barracks clean because of soot from the 
coal furnace.

At a May 1974 private examination the veteran was diagnosed 
with viral pleurisy.  The record contains only billing 
records listing the diagnosis, and does not include the 
objective or clinical findings which led to the diagnosis.

A June 1989 private chest X-ray showed two large 
emphysematous bullae at the base of the right lung, and some 
fibronodular changes throughout both lungs.  It was noted 
that there had been an interval increase in the size of the 
emphysematous bullae since a previous examination in 1984.

Private treatment notes from August 1992 show that the 
veteran had experienced progressive shortness of breath over 
the prior several weeks.  The physician felt it 


was likely that the veteran had some type of pulmonary 
disease, emphysema in type.  In October 1992 another private 
physician evaluated the veteran for his dyspnea on exertion, 
and opined that he had chronic obstructive airway disease 
which was mild to moderate in nature but was unlikely the 
cause of the shortness of breath.  Pulmonary testing showed 
severe airway obstruction, with a possible minimal 
reversibility.

The veteran complained of shortness of breath and a lack of 
energy at July 1997 treatment at the McGregor Family 
Practice.  Upon examination, his chest was clear and his 
breath sounds were somewhat distant.  The veteran was 
diagnosed with early emphysema and was prescribed an 
antrovent inhaler.  

June 1999 treatment notes from the S. and W. Pulmonary Clinic 
stated that the veteran had been seen there since 1992, at 
which time he was diagnosed with chronic obstructive 
pulmonary disease.  In June 1999 he complained of shortness 
of breath and said he was not using any inhalers because they 
had not helped him in the past.  The veteran said that his 
breathing was a little worse than it was a few years before 
but that there were no major changes.  He reported having 
smoked for 37 years before stopping.  His diagnosis at 
September 1999 treatment at S&W included chronic obstructive 
pulmonary disease, stable, and he was to continue using a 
Serevent inhaler.

The veteran had a VA examination in January 2003 and the 
physician, A.A.C.,  reviewed his claims file.  Dr. C noted 
the veteran's letters to his family during active service in 
which he discussed the coal heated barracks and his 
hospitalization.  In addition, Dr. C noted that the veteran 
had smoked from age 21 to approximately nine years before the 
examination, two packs a day.  The veteran reported having 
progressive shortness of breath and dyspnea.  The extent of 
the dyspnea on exertion was worsening, although it was not 
impeding daily activity.  The veteran said that his response 
to his medications was good and that he had two to three 
exacerbations per month.  Dr. C noted no kyphoscoliosis, 
pectus excavatum, or other signs to support restrictive 
disease.  X-rays showed emphysema, and Dr. C opined that 
there was no evidence that it was a result of military 
service, other than his tobacco abuse while serving.

In April 2005 the veteran had chest X-rays at S&W.  They 
showed chronic appearing changes in both lung fields, as 
noted on the lung bases in a recent abdominal CT.  The X-rays 
also showed more severe disease in the right medial base than 
the CT as well as possible developing pneumonia.

The veteran had another VA examination with Dr. C in 
September 2006, at which he reported only having a cough when 
he has a cold, and dyspnea when walking at a fast pace.  Dr. 
C reviewed the veteran's SMRs and noted that he had checked 
off having frequent colds and chronic sinus and ear 
infections in 1958 (prior to service), and that he had begun 
smoking approximately four years before entering service.  
Dr. C opined that the veteran had an immune deficit or alpha 
1 antitrypsin deficiency prior to his service, and that it 
was aggravated by his many years of heavy cigarette smoking.  
Therefore, the doctor felt that the veteran's current 
pulmonary emphysema was "less likely than not" to be 
related to or aggravated by military service.  An October 
2006 VA pulmonary function test showed severe obstructive 
ventilatory defect, with no bronchodilator response.

The veteran had a VA examination with another physician, 
G.A.S., in November 2006.  Dr. S reviewed the veteran's 
records and opined that the veteran's lung diagnosis is 
pulmonary emphysema.  In reviewing the records Dr. S noted 
the veteran's in-service respiratory tract infections, and 
described them as "acute and transient."  He did not feel 
that these infections caused any chronic, long-term illness 
or condition.  Dr. S noted that, while the record showed that 
the veteran was exposed to soot, coal dust, and wet weather 
while in service, he was also a smoker from age 21, and this 
was the predominant contributing factor to his emphysema.  
Overall, Dr. S felt it is "less likely than not" that the 
veteran's emphysema is related to any incident or condition 
of the veteran's military service.  Dr. S also disagreed that 
the veteran had alpha 1 antitrypsin deficiency, because there 
was no medical documentation relating to it.




The veteran's attorney contended, in an October 2007 
memorandum, that there has been continuity of symptomatology 
since active service under 38 C.F.R. § 3.303(b).  He said the 
veteran wrote in his June 2002 Notice of Disagreement that 
after his discharge from service he was treated on a weekly 
basis for 18 months for conditions similar to those during 
his hospitalization at Ft. Leonard Wood.  It is also asserted 
by the veteran that he was then treated at the H. Hospital, 
and by physicians in Waco, before moving to Moody around 
1975.  Based upon a longitudinal review of the entire record, 
the Board finds that, even if the veteran has had continuity 
of symptomatology, his symptoms predated service, as noted in 
his SMRs and discussed by Dr. C at the September 2006 
examination.  In addition, the record does not in fact show 
that the veteran has had continuity of symptoms.  For 
example, in September 1961 he indicated on a Report of 
Medical History that he had never had shortness of breath, 
which was a symptom he has complained of in his treatment 
during the last 20 years, as discussed above.

We recognize the sincerity of the arguments advanced by the 
veteran that his lung disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a lung disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Dr. S considered the veteran's exposure to soot, coal dust, 
and wet weather while in service, and rendered the opinion 
that the veteran's in-service lung disorders were "acute and 
transient."  Dr. C opined at the January 2003 examination 
that there was no evidence that the veteran's emphysema was 
caused by military service, other than the veteran's use of 
tobacco therein.  Therefore, the evidence is against a lung 
disorder being incurred in or aggravated by military service.


The Board must note that, to whatever extent the veteran's 
current respiratory disorders may be the result of his long-
term use of tobacco products, the law provides that, for 
claims filed after June 9, 1998, as in the instant case, 
service connection may not be granted for disability or death 
on the basis that it resulted from disease or injury 
attributable to the use of tobacco products during the 
veteran's active service.  Furthermore, by the veteran's own 
admission, he began to smoke approximately three years prior 
to his entry into service and continued to smoke in and after 
service.  See 38 U.S.C.A. § 1103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.300 (2007).  Dr. S and Dr. C both noted that 
the veteran began to smoke prior to his service and continued 
to smoke during and after service, when making their 
diagnoses.  They both attributed the veteran's lung disorder 
to his use of tobacco and opined that it is unlikely that his 
currently claimed lung disorder is related to or aggravated 
by any other in-service cause.

The veteran's attorney has argued, in a May 2007 memorandum, 
that the above prohibition of service connection for tobacco-
caused disability does not apply in the present case, under 
the theory that the veteran's lung disorder fits under an 
exception due to being based upon evidence other than the use 
of tobacco products during service and the disability 
becoming manifest during service.  See 38 C.F.R. § 3.300(b).  
However, Dr. S opined that any lung related disorders which 
the veteran suffered during service were transient.  
Therefore, the exception suggested by the veteran's attorney 
does not apply, because the evidence does not show that the 
veteran's current lung disorder became initially manifest 
during service.

As the evidence preponderates against the claim for service 
connection for a lung disorder, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for a lung disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


